(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  BOECHLER, P.C. v. COMMISSIONER OF INTERNAL
                     REVENUE

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

    No. 20–1472. Argued January 12, 2022—Decided April 21, 2022
In 2015, the Internal Revenue Service notified Boechler, P.C., a North
  Dakota law firm, of a discrepancy in its tax filings. When Boechler did
  not respond, the IRS assessed an “intentional disregard” penalty and
  notified Boechler of its intent to levy Boechler’s property to satisfy the
  penalty. See 26 U. S. C. §§6330(a), 6721(a)(2), (e)(2)(A). Boechler re-
  quested and received a “collection due process hearing” before the
  IRS’s Independent Office of Appeals pursuant to §6330(b), but the Of-
  fice sustained the proposed levy. Under §6330(d)(1), Boechler had 30
  days to petition the Tax Court for review. Boechler filed its petition
  one day late. The Tax Court dismissed the petition for lack of jurisdic-
  tion and the Eighth Circuit affirmed, agreeing that §6330(d)(1)’s 30-
  day filing deadline is jurisdictional and thus cannot be equitably tolled.
Held: Section 6330(d)(1)’s 30-day time limit to file a petition for review
 of a collection due process determination is a nonjurisdictional dead-
 line subject to equitable tolling. Pp. 2–11.
    (a) Not all procedural requirements are jurisdictional. Many simply
 instruct “parties [to] take certain procedural steps at certain specified
 times” without conditioning a court’s authority to hear the case on com-
 pliance with those steps. Henderson v. Shinseki, 562 U. S. 428, 435.
 The distinction matters, as jurisdictional requirements cannot be
 waived or forfeited, must be raised by courts sue sponte, and do not
 allow for equitable exceptions. Id., at 434–435; Sebelius v. Auburn Re-
 gional Medical Center, 568 U. S 145, 154. As such, a procedural re-
 quirement is jurisdictional only if Congress “clearly states” that it is.
 Arbaugh v. Y & H Corp., 546 U. S. 500, 515. This case therefore turns
 on whether Congress has clearly stated that §6330(d)(1)’s deadline is
 jurisdictional.
2                     BOECHLER v. COMMISSIONER

                                    Syllabus

    Section 6330(d)(1) provides that a “person may, within 30 days of a
    determination under this section, petition the Tax Court for review of
    such determination (and the Tax Court shall have jurisdiction with
    respect to such matter).” Whether this provision limits the Tax Court’s
    jurisdiction to petitions filed within the 30-day timeframe depends on
    the meaning of “such matter,” the phrase marking the bounds of the
    Tax Court’s jurisdiction. Boechler contends that it refers only to the
    immediately preceding phrase: a “petition [to] the Tax Court for review
    of such determination,” making the filing deadline independent of the
    jurisdictional grant. The Commissioner, by contrast, argues that “such
    matter” refers to the entire first clause of the sentence, sweeping in the
    deadline and granting jurisdiction only over petitions filed within that
    time, making the deadline jurisdictional.
       The text does not clearly mandate the jurisdictional reading. It is
    hard to see how it could, given that “such matter” lacks a clear ante-
    cedent. Moreover, Boechler’s interpretation has a small edge under
    the last-antecedent rule, which instructs that the correct antecedent is
    usually the closest reasonable one. There are also other plausible ways
    to read “such matter.” For example, “such matter” might refer to “such
    determination” or the preceding subsection’s list of “[m]atters” that
    may be considered during the collection due process hearing, see
    §6330(c), but neither possibility ties the Tax Court’s jurisdiction to the
    filing deadline. And it is difficult to make the case that the jurisdic-
    tional reading is clear where multiple plausible, nonjurisdictional in-
    terpretations exist. Nothing else in the provision’s text or structure
    advances the case for jurisdictional clarity. Finally, other tax provi-
    sions enacted around the same time as §6330(d)(1) much more clearly
    link their jurisdictional grants to a filing deadline—see §§6404(g)(1),
    6015(e)(1)(A)—accentuating the lack of comparable clarity in
    §6330(d)(1). Pp. 2–6.
       (b) The Commissioner’s counterarguments fall short. In this con-
    text, it is not enough that his interpretation of the statute is plausible,
    or that some might even think it better than Boechler’s. To satisfy the
    clear-statement rule, the Commissioner’s interpretation must be clear,
    and it is not. A requirement “does not become jurisdictional simply
    because it is placed in a section of a statute that also contains jurisdic-
    tional provisions.” Auburn, 568 U. S., at 155. Rather than proximity,
    what is needed is a clear tie between the deadline and the jurisdic-
    tional grant. The Commissioner also contends that a neighboring pro-
    vision, §6330(e)(1), clarifies the jurisdictional effect of §6330(d)(1)’s fil-
    ing deadline. Section 6330(e)(1) plainly conditions the Tax Court’s
    jurisdiction to grant an injunction to enforce the suspension of levy ac-
    tions during collection due process hearings on a timely filing under
                     Cite as: 596 U. S. ____ (2022)                      3

                                Syllabus

  §6330(d)(1). But, if anything, §6330(e)(1)’s clear jurisdictional state-
  ment only highlights the lack of such clarity in §6330(d)(1). Finally,
  the Commissioner insists that §6330(d)(1)’s filing deadline is jurisdic-
  tional because it was enacted at a time when Congress was aware of
  lower court cases that had held that an analogous tax provision,
  §6213(a), is jurisdictional. Those lower court cases, however, almost
  all predate this Court’s effort to “bring some discipline” to the use of
  the term “jurisdictional.” Henderson, 562 U. S., at 435. Pp. 6–8.
     (c) Nonjurisdictional limitations periods are presumptively subject
  to equitable tolling, Irwin v. Department of Veterans Affairs, 498 U. S.
  89, 95–96, and nothing rebuts the presumption here. Section
  6330(d)(1) does not expressly prohibit equitable tolling, directs its 30-
  day time limit at the taxpayer, not the court, and appears in a section
  of the Tax Code that is particularly protective of taxpayers, see Au-
  burn, 568 U. S., at 160.
     The Commissioner invokes United States v. Brockamp, 519 U. S.
  347, which held equitable tolling inapplicable to §6511’s deadline for
  taxpayers to file refund claims, but that case is inapposite. Brockamp’s
  holding rested on several distinctive features of §6511 that are absent
  here. Unlike §6511’s deadline, §6330(d)(1)’s deadline is not written in
  “emphatic form” or with “detailed” and “technical” language, nor is it
  reiterated multiple times. Id., at 350–351. And §6330(d)(1) admits of
  a single exception (as opposed to §6511’s six). See §6330(d)(2). If any-
  thing, these differences underscore the reasons why equitable tolling
  applies to §6330(d)(1). Despite the Commissioner’s protestations, the
  Court is not convinced that allowing §6330(d)(1) to be equitably tolled
  will appreciably add to the uncertainty already present in the process.
  Whether Boechler is entitled to equitable tolling on the facts of this
  case should be determined on remand. Pp. 8–11.
967 F. 3d 760, reversed and remanded.

  BARRETT, J., delivered the opinion for a unanimous Court.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 20–1472
                                    _________________


  BOECHLER, P.C., PETITIONER v. COMMISSIONER
           OF INTERNAL REVENUE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE EIGHTH CIRCUIT
                                  [April 21, 2022]

   JUSTICE BARRETT delivered the opinion of the Court.
   The Internal Revenue Service can seize taxpayer prop-
erty to collect tax debts. Before it does so, however, the tax-
payer is typically entitled to a “collection due process hear-
ing”—a proceeding at which the taxpayer can challenge the
levy or offer collection alternatives like payment by install-
ment. That hearing may have a happy (or at least relatively
happy) ending from the taxpayer’s perspective. But if not,
the taxpayer has 30 days to petition the Tax Court for re-
view.
   Boechler, P.C., the petitioner in this case, missed the
deadline by one day. According to the Commissioner of the
IRS, this tardiness extinguished Boechler’s opportunity to
seek review of the agency’s determination. The Commis-
sioner insists that the deadline is jurisdictional, which
means that the Tax Court has no authority to consider late-
filed petitions. And even if it is not jurisdictional, the Com-
missioner argues, the Tax Court lacks the power to accept
a tardy filing by applying the doctrine of equitable tolling.
We disagree with the Commissioner on both scores.
2               BOECHLER v. COMMISSIONER

                      Opinion of the Court

                              I
   Boechler is a law firm in Fargo, North Dakota. In 2015,
the IRS notified Boechler of a discrepancy in its tax filings.
When Boechler did not respond, the agency assessed an “in-
tentional disregard” penalty and notified Boechler of its in-
tent to levy—in other words, to seize and sell—Boechler’s
property to satisfy the penalty. See 26 U. S. C. §§6330(a),
6721(a)(2), (e)(2)(A). That got Boechler’s attention, and in
an effort to prevent the levy, it requested a hearing before
the agency’s Independent Office of Appeals. §6330(b). This
proceeding—known as a collection due process hearing—
generally provides taxpayers with administrative review
before the IRS takes their property. §6330(a)(1). At its
hearing, Boechler challenged the penalty, arguing both that
there was no discrepancy in its tax filings and that the pen-
alty was excessive.
   The Independent Office of Appeals sustained the pro-
posed levy. Under §6330(d)(1), Boechler had 30 days to pe-
tition the Tax Court to review this collection due process
determination. But Boechler dropped the ball and filed its
petition a day late. The Tax Court dismissed the petition
for lack of jurisdiction and the Eighth Circuit affirmed,
agreeing that §6330(d)(1)’s 30-day filing deadline is juris-
dictional and thus cannot be equitably tolled. 967 F. 3d 760
(2020). We granted certiorari. 594 U. S. ___ (2021).
                              II
                              A
  Jurisdictional requirements mark the bounds of a “court’s
adjudicatory authority.” Kontrick v. Ryan, 540 U. S. 443,
455 (2004). Yet not all procedural requirements fit that bill.
Many simply instruct “parties [to] take certain procedural
steps at certain specified times” without conditioning a
court’s authority to hear the case on compliance with those
steps. Henderson v. Shinseki, 562 U. S. 428, 435 (2011).
These nonjurisdictional rules “promote the orderly progress
                  Cite as: 596 U. S. ____ (2022)             3

                      Opinion of the Court

of litigation” but do not bear on a court’s power. Ibid.
   The distinction matters. Jurisdictional requirements
cannot be waived or forfeited, must be raised by courts
sua sponte, and, as relevant to this case, do not allow for
equitable exceptions. Id., at 434–435; Sebelius v. Auburn
Regional Medical Center, 568 U. S. 145, 154 (2013). Mind-
ful of these consequences, we have endeavored “to bring
some discipline” to use of the jurisdictional label. Hender-
son, 562 U. S., at 435.
   To that end, we treat a procedural requirement as juris-
dictional only if Congress “clearly states” that it is. Ar-
baugh v. Y & H Corp., 546 U. S. 500, 515 (2006). Congress
need not “incant magic words,” Auburn, 568 U. S., at 153,
but the “traditional tools of statutory construction must
plainly show that Congress imbued a procedural bar with
jurisdictional consequences,” United States v. Kwai Fun
Wong, 575 U. S. 402, 410 (2015). This case therefore turns
on whether Congress has clearly stated that §6330(d)(1)’s
deadline to petition for review of a collection due process
determination is jurisdictional.
   Section 6330(d)(1) provides:
    “The person may, within 30 days of a determination un-
    der this section, petition the Tax Court for review of
    such determination (and the Tax Court shall have ju-
    risdiction with respect to such matter).”
The only jurisdictional language appears in the parenthe-
tical at the end of the sentence. All agree that the paren-
thetical grants the Tax Court jurisdiction over petitions for
review of collection due process determinations. And all
agree that the provision imposes a 30-day deadline to file
those petitions. The question is whether the provision lim-
its the Tax Court’s jurisdiction to petitions filed within that
timeframe.
   The answer depends on the meaning of “such matter,” the
phrase marking the bounds of the Tax Court’s jurisdiction.
4               BOECHLER v. COMMISSIONER

                      Opinion of the Court

Boechler contends that it refers only to the immediately
preceding phrase: a “petition [to] the Tax Court for review
of such determination.” If so, the filing deadline is inde-
pendent of the jurisdictional grant. The Commissioner, by
contrast, argues that “such matter” refers to the entire first
clause of the sentence, sweeping in the deadline and grant-
ing jurisdiction only over petitions filed within that time.
On this reading, the deadline is jurisdictional.
   As we see it, the text does not clearly mandate the juris-
dictional reading. It is hard to see how it could, given that
“such matter” lacks a clear antecedent. The word “matter”
does not appear elsewhere in §6330(d)(1), and no other
“ ‘noun or noun phrase’ ” serves as the obvious antecedent.
A. Scalia & B. Garner, Reading Law: The Interpretation of
Legal Texts 144 (2012). Both parties cope with this awk-
ward structure by treating “petition” as a noun, even
though it appears in the provision as a verb. Maybe the
parties are right that the statute asks the single word “pe-
tition” to perform double duty. But relying on this gram-
matical sleight of hand does not exactly help the Commis-
sioner’s argument that the text is clear. Moreover, even
taking “petition” as a noun, Boechler’s interpretation has a
small edge. The last-antecedent rule instructs that the cor-
rect antecedent is usually “the nearest reasonable” one.
Ibid. And Boechler links “such matter” to the phrase im-
mediately preceding the jurisdictional parenthetical, while
the Commissioner stretches back one phrase more. This is
hardly a slam dunk for Boechler, but it is one reason to pre-
fer its reading—or at least to regard the Commissioner’s as
not clearly right.
   It is also worth noting that the parties’ back-and-forth
does not exhaust the universe of plausible ways to read
“such matter.” For example, “such matter” might refer to
“such determination” (which in turn refers to a “determina-
tion under this section”). Or “such matter” might refer to
the preceding subsection’s list of “[m]atters” that may be
                  Cite as: 596 U. S. ____ (2022)             5

                      Opinion of the Court

considered during the collection due process hearing. 26
U. S. C. §6330(c). Neither possibility ties the Tax Court’s
jurisdiction to the filing deadline, and that is another point
in Boechler’s favor. Where multiple plausible interpreta-
tions exist—only one of which is jurisdictional—it is diffi-
cult to make the case that the jurisdictional reading is clear.
See Sossamon v. Texas, 563 U. S. 277, 287 (2011).
   Nothing else in the provision’s text or structure advances
the case for jurisdictional clarity. The deadline, which ap-
pears in the first independent clause of the sentence, ex-
plains what the taxpayer may do: “The person may, within
30 days of a determination under this section, petition the
Tax Court for review of such determination.” §6330(d)(1).
The jurisdictional grant, which appears in a parenthetical
at the end of the sentence, speaks to what the Tax Court
shall do: “(and the Tax Court shall have jurisdiction with
respect to such matter).” Ibid. As explained above, this
language can be plausibly construed to condition the Tax
Court’s jurisdiction on a timely filing. But the condition
would not be express and would be found in a parenthetical,
which is typically used to convey an “aside” or “after-
thought.” B. Garner, Modern English Usage 1020 (4th ed.
2016).
   Finally, the broader statutory context confirms the lack
of any clear statement in §6330(d)(1). Other tax provisions
enacted around the same time as §6330(d)(1) much more
clearly link their jurisdictional grants to a filing deadline.
See 26 U. S. C. §6404(g)(1) (1994 ed., Supp. II) (the Tax
Court has “jurisdiction over any action . . . to determine
whether the Secretary’s failure to abate interest under this
section was an abuse of discretion, . . . if such action is
brought within 180 days”); §6015(e)(1)(A) (1994 ed., Supp.
IV) (“The individual may petition the Tax Court (and the
Tax Court shall have jurisdiction) to determine the appro-
priate relief available to the individual under this section if
6               BOECHLER v. COMMISSIONER

                      Opinion of the Court

such petition is filed during the 90-day period”). These pro-
visions accentuate the lack of comparable clarity in
§6330(d)(1).
                                B
   The Commissioner’s counterarguments fall short. To
begin with, the Commissioner repeats his refrain that “such
matter” refers to the entire first clause of the sentence,
thereby conditioning the Tax Court’s jurisdiction on the
deadline. We agree that this is a plausible interpretation
of the statute. Some might even think it better than
Boechler’s. But in this context, better is not enough. To
satisfy the clear-statement rule, the jurisdictional condition
must be just that: clear. And as we have already explained,
the Commissioner’s interpretation is not.
   What of the fact that the jurisdictional grant and filing
deadline appear in the same provision, even the same sen-
tence? This does not render the Commissioner’s reading
clear either. A requirement “does not become jurisdictional
simply because it is placed in a section of a statute that also
contains jurisdictional provisions.” Auburn, 568 U. S., at
155. Consequently, this is not the first time we have parsed
a single statutory sentence to distinguish between its juris-
dictional and nonjurisdictional elements. See Weinberger
v. Salfi, 422 U. S. 749, 763–764 (1975). Rather than prox-
imity, the important feature is the one that is missing here:
a clear tie between the deadline and the jurisdictional
grant.
   The Commissioner contends that a neighboring provision
clarifies the jurisdictional effect of the filing deadline. Sec-
tion 6330(e)(1) provides that “if a [collection due process]
hearing is requested . . . the levy actions which are the sub-
ject of the requested hearing . . . shall be suspended for the
period during which such hearing, and appeals therein, are
pending.” To enforce that suspension, a “proper court, in-
cluding the Tax Court,” may “enjoi[n]” a “levy or proceeding
                  Cite as: 596 U. S. ____ (2022)             7

                      Opinion of the Court

during the time the suspension . . . is in force,” but “[t]he
Tax Court shall have no jurisdiction under this paragraph
to enjoin any action or proceeding unless a timely appeal
has been filed under subsection (d)(1).” §6330(e)(1).
   Section 6330(e)(1) thus plainly conditions the Tax
Court’s jurisdiction to enjoin a levy on a timely filing under
§6330(d)(1). According to the Commissioner, this suggests
that §6330(d)(1)’s filing deadline is also jurisdictional. It
would be strange, the Commissioner says, to make the
deadline a jurisdictional requirement for a particular rem-
edy (an injunction), but not for the underlying merits pro-
ceeding itself. If that were so, the Tax Court could accept
late-filed petitions but would lack jurisdiction to enjoin col-
lection in such cases. So if the IRS disobeyed §6330(e)(1)’s
instruction to suspend the levy during the hearing and any
appeal, the taxpayer would have to initiate a new proceed-
ing in district court to make the IRS stop.
   We are unmoved—and not only because the scenario the
Commissioner posits would arise from the IRS’s own recal-
citrance. The possibility of dual-track jurisdiction might
strengthen the Commissioner’s argument that his interpre-
tation is superior to Boechler’s. Yet as we have already ex-
plained, the Commissioner’s interpretation must be not
only better, but also clear.        And the prospect that
§6330(e)(1) deprives the Tax Court of authority to issue an
injunction in a subset of appeals (where a petition for re-
view is both filed late and accepted on equitable tolling
grounds) does not carry the Commissioner over that line. If
anything, §6330(e)(1)’s clear statement—that “[t]he Tax
Court shall have no jurisdiction . . . to enjoin any action or
proceeding unless a timely appeal has been filed”—high-
lights the lack of such clarity in §6330(d)(1).
   The Commissioner’s weakest argument is his last: He in-
sists that §6330(d)(1)’s filing deadline is jurisdictional be-
cause at the time that deadline was enacted, lower courts
8                 BOECHLER v. COMMISSIONER

                         Opinion of the Court

had held that an analogous tax provision regarding IRS de-
ficiency determinations is jurisdictional. (That provision
says that “[w]ithin 90 days . . . the taxpayer may file a peti-
tion with the Tax Court for a redetermination of the defi-
ciency.” 26 U. S. C. §6213(a).) According to the Commis-
sioner, Congress was aware of these lower court cases and
expected §6330(d)(1)’s time limit to have the same effect.
So, he says, the statutory backdrop resolves any doubt that
might linger in the text.
   The Commissioner’s argument misses the mark. The
cases he cites almost all predate this Court’s effort to “bring
some discipline” to the use of the term “jurisdictional.” Hen-
derson, 562 U. S., at 435. And while this Court has been
willing to treat “ ‘a long line of [Supreme] Cour[t] decisions
left undisturbed by Congress’ ” as a clear indication that a
requirement is jurisdictional, Fort Bend County v. Davis,
587 U. S. ___, ___ (2019) (slip op., at 6), no such “long line”
of authority exists here.
                             III
   Of course, the nonjurisdictional nature of the filing dead-
line does not help Boechler unless the deadline can be equi-
tably tolled. Equitable tolling is a traditional feature of
American jurisprudence and a background principle
against which Congress drafts limitations periods. Lozano,
572 U. S., at 10–11. Because we do not understand Con-
gress to alter that backdrop lightly, nonjurisdictional limi-
tations periods are presumptively subject to equitable toll-
ing. Irwin v. Department of Veterans Affairs, 498 U. S. 89,
95–96 (1990).*
——————
  *In passing, the Commissioner briefly suggests that equitable tolling
might not apply outside the realm of Article III courts. We have already
applied it in other non-Article III contexts, however, and the Commis-
sioner does not ask us to reconsider those precedents. See Young v.
United States, 535 U. S. 43, 47 (2002) (bankruptcy court limitations pe-
riod); United States v. Kwai Fun Wong, 575 U. S. 402, 407, 420 (2015)
(deadline to present claim to agency).
                  Cite as: 596 U. S. ____ (2022)            9

                      Opinion of the Court

   We see nothing to rebut the presumption here. Section
6330(d)(1) does not expressly prohibit equitable tolling, and
its short, 30-day time limit is directed at the taxpayer, not
the court. Cf. id., at 94–96 (holding that a statutory time
limit with the same characteristics is subject to equitable
tolling). The deadline also appears in a section of the Tax
Code that is “ ‘ “unusually protective” ’ ” of taxpayers and a
scheme in which “ ‘laymen, unassisted by trained lawyers,’ ”
often “ ‘initiate the process.’ ” Auburn, 568 U. S., at 160.
This context does nothing to rebut the presumption that
nonjurisdictional deadlines can be equitably tolled.
   To counter these points, the Commissioner invokes
United States v. Brockamp, 519 U. S. 347 (1997), in which
we held equitable tolling inapplicable to §6511’s deadline
for taxpayers to file refund claims. Id., at 348. But
Brockamp, which rested on several distinctive features of
that statutory deadline, is inapposite. Congress wrote the
time limit in “unusually emphatic form,” and its “detailed
technical” language “c[ould not] easily be read as containing
implicit exceptions.” Id., at 350. The statute also “reiter-
ate[d]” the deadline “several times in several different
ways.” Id., at 351. And the statute “explicit[ly] list[ed]”
numerous (six) exceptions to the deadline. Id., at 352. The
“nature of the underlying subject matter—tax collection—
underscore[d] the linguistic point.” Ibid. That was because
of the “administrative problem” of allowing equitable toll-
ing when the “IRS processe[d] more than 200 million tax
returns” and “issue[d] more than 90 million refunds” each
year. Ibid.
   Section 6330(d)(1)’s deadline is a far cry from the one in
Brockamp. This deadline is not written in “emphatic form”
or with “detailed” and “technical” language, nor is it reiter-
ated multiple times. The deadline admits of a single excep-
tion (as opposed to Brockamp’s six), which applies if a tax-
payer is prohibited from filing a petition with the Tax Court
because of a bankruptcy proceeding. §6330(d)(2). That
10              BOECHLER v. COMMISSIONER

                      Opinion of the Court

makes this case less like Brockamp and more like Holland
v. Florida, 560 U. S. 631 (2010), in which we applied equi-
table tolling to a deadline with a single statutory exception.
See id., at 647–648. And it bears emphasis that Brockamp
does not control simply because it also dealt with a statute
relating to tax collection. In this case, any concerns about
the administrability of applying equitable tolling to
§6330(d)(1) pale in comparison to those at issue in
Brockamp, which dealt with a central provision of tax law.
The deadline here serves a far more limited and ancillary
role in the tax collection system. If anything, the differ-
ences between the statute at issue in Brockamp and this
one underscore the reasons why equitable tolling applies to
§6330(d)(1).
   The Commissioner protests that if equitable tolling is
available, the IRS will not know whether it can proceed
with a collection action after §6330(d)(1)’s deadline passes.
The Commissioner acknowledges that the deadline is al-
ready subject to tolling provisions found elsewhere in the
Tax Code—for example, tolling is available to taxpayers lo-
cated in a combat zone or disaster area. Tr. of Oral Arg.
37–40. But he says that the IRS can easily account for these
contingencies because it continuously monitors whether
any taxpayer is in a combat zone or disaster area. Ibid.
Tolling the §6330(d)(1) deadline outside these circum-
stances, the Commissioner insists, would create much more
uncertainty. Id., at 37–38.
   We are not convinced that the possibility of equitable toll-
ing for the relatively small number of petitions at issue in
this case will appreciably add to the uncertainty already
present in the process. To take the most obvious example,
petitions for review are considered filed when mailed. 26
U. S. C. §7502(a)(1). The 30-day deadline thus may come
and go before a petition “filed” within that time comes to
the IRS’s attention. Presumably, the IRS does not monitor
when petitions for review are mailed. So it is not as if the
                  Cite as: 596 U. S. ____ (2022)             11

                      Opinion of the Court

IRS can confidently rush to seize property on day 31 any-
way.
   None of this is to say that Boechler is entitled to equitable
tolling on the facts of this case. That should be determined
on remand. We simply hold that §6330(d)(1)’s filing dead-
line, like most others, can be equitably tolled in appropriate
cases.
                         *    *    *
  Section 6330(d)(1)’s 30-day time limit to file a petition for
review of a collection due process determination is an ordi-
nary, nonjurisdictional deadline subject to equitable tolling.
We reverse the contrary judgment of the Court of Appeals
and remand the case for further proceedings consistent
with this opinion.
                                              It is so ordered.